Case: 16-60585      Document: 00514043476         Page: 1    Date Filed: 06/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit
                                    No. 16-60585                                     FILED
                                  Summary Calendar                               June 21, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES TRACY CUNEO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:11-CR-168-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       James Tracy Cuneo appeals the revocation of his supervised release
following his sentence for failure to register as a sex offender. He urges that
there was insufficient evidence supporting the revocation because the witness
testimony was unreliable and did not establish his actual possession of
methamphetamine.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60585    Document: 00514043476     Page: 2   Date Filed: 06/21/2017


                                 No. 16-60585

      The arresting officer testified to seeing Cuneo drop a bag containing a
substance that tested positive for methamphetamine. There was no evidence
that another individual possessed the bag during the time the officer conducted
a safety sweep of the house.      Viewed in the light most favorable to the
Government, the evidence shows that the district court did not abuse its
discretion in revoking Cuneo’s supervised release based on possession of
methamphetamine. See United States McCormick, 54 F.3d 214, 219 (5th Cir.
1995); United States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994).
      Cuneo also challenges his within-guidelines sentence of eight months of
imprisonment and a two-year term of supervised release. He argues that the
district court imposed a substantively unreasonable sentence because it was
his first revocation of supervised release and the district court placed too much
weight on irrelevant sentencing factors, including testimony from a probation
officer about an unannounced home visit and his admission to being a habitual
marijuana user. However, he has not shown that the district court failed to
take into account a factor that should have received significant weight, gave
significant weight to an irrelevant or improper factor, or made a clear error in
judgment when balancing the sentencing factors. See United States v. Warren,
720 F.3d 321, 332 (5th Cir. 2013).
      AFFIRMED.




                                       2